Citation Nr: 1524090	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling for the period prior to August 13, 2013, and 50 percent disabling on and after August 13, 2013.  

2.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, right knee degenerative joint disease, with scarring.  

3.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals, left knee injury with instability and scar for the period prior to October 13, 2014.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, status post surgical repair, based on painful or limited motion.  

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain, residuals of back injury, evaluated as 20 percent disabling.  



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1967 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The November 2012 rating decision granted service connection for PTSD, evaluating it as 10 percent disabling.  In this decision, the RO also continued the 10 percent rating assigned for the right knee degenerative joint disease with scar, as well as the 20 percent evaluation assigned for the post-operative residuals, left knee injury with instability and scar.  The May 2013 rating decision granted service connection for lumbar strain, residuals of back injury, and evaluated it as 20 percent disabling.  

During the pendency of the appeal, and by way of the November 2013 rating decision, the RO increased the disability rating for the service-connected PTSD to 30 percent disabling, effective July 12, 2012 (date of receipt of claim).  In this same decision, based on the evidence of record, the RO evaluated the Veteran's PTSD as 50 percent disabling for the period on and after August 13, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In addition, the November 2013 rating decision awarded a separate 10 percent disability rating for left knee degenerative joint disease, status post surgical repair, based on painful or limited motion, effective July 12, 2012.  [The currently-assigned 20 percent evaluations for the service-connected left knee post-operative residuals, left knee injury with instability and scar is based on instability of the knee.]  In VAOPGCPREC 9-98, General Counsel held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  

Pursuant to the Veteran's November 2014 claim for a temporary total rating based on surgical or other treatment necessitating on convalescence following a left total knee arthroplasty procedure, in the February 2015 rating decision, the RO assigned a temporary total evaluation for the Veteran's left knee disability for the period from October 13, 2014 (the date of his knee replacement surgery) to November 30, 2015.  The RO also recharacterized the issue on appeal to that of left knee arthroplasty with scar, and assigned a 30 percent evaluation for his post-prosthetic replacement effective December 1, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.]  

The issue of entitlement to a rating in excess of 20 percent for lumbar strain, residuals of back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

On January 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claims seeking higher disability ratings for his service-connected right and left knee disabilities, and his service-connected PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for an increased rating for PTSD, evaluated as 30 percent disabling prior to August 13, 2013, and 50 percent for the period on and after August 13, 2013; a rating in excess of 10 percent for post-operative residuals, right knee degenerative joint disease with scar; a rating in excess of 20 percent for post-operative residuals, left knee injury with instability and scar, for the period prior to October 13, 2014; and an initial rating in excess of 10 percent for left knee degenerative joint disease status post surgical repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).  

As previously noted above, the November 2012 rating decision granted service connection for PTSD, evaluating it as 10 percent disabling, and continued the 10 percent rating assigned for the right knee degenerative joint disease with scar, as well as the 20 percent rating for the post-operative residuals, left knee injury with instability and scar.  In his January 2013 notice of disagreement (NOD), the Veteran sought higher ratings for these disabilities, and in the November 2013 rating action, the RO increased the disability evaluation for the Veteran's service-connected PTSD to 30 percent disabling, effective July 12, 2012, and subsequently to 50 percent disabling, effective August 13, 2013.  In addition, the RO granted a separate compensable rating for the left knee degenerative joint disease, status post surgical repair, based on painful or limited motion, effective July 12, 2012.  In a November 2013 statement, date-stamped as received in December 2013, the Veteran perfected a timely appeal of these issues.  

After his claims were certified for appeal, in a January 2015 statement, the Veteran expressed his desire to withdraw from appellate review his appeal seeking higher ratings for his PTSD, and his right and left knee disabilities.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claims for an initial increased rating for PTSD (evaluated as 30 percent prior to August 13, 2013, and 50 percent disabling on and after August 13, 2013); a rating in excess of 20 percent for post-operative residuals, left knee injury with instability and scar, for the period prior to October 13, 2014; an initial rating in excess of 10 percent for left knee degenerative joint disease status post surgical repair, and a rating in excess of 10 percent for post-operative residuals, right knee degenerative joint disease with scar are not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  


ORDER

The appeal of the issue of entitlement to an initial increased rating for PTSD rated as 30 percent disabling for the period prior to August 13, 2013, and 50 percent disabling on and after August 13, 2013, is dismissed.  

The appeal of the issue of entitlement to an evaluation in excess of 10 percent for post-operative residuals, right knee degenerative joint disease, with scarring is dismissed.  

The appeal of the issue of entitlement to an evaluation in excess of 20 percent for post-operative residuals, left knee injury with instability and scar, for the period prior to October 13, 2014, is dismissed.  

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, status post surgical repair, is dismissed.  


REMAND

The Veteran's service-connected low back disability is currently evaluated as 20 percent disabling.  According to the Veteran, his low back symptoms are more severe than the current disability rating reflects.  

The Compensation and Pension Exam Inquiry report reflects that a request to schedule the Veteran for a VA examination in connection to his thoracolumbar spine disorder was initiated in March 2013.  In the November 2013 Statement of the Case (SOC), the RO referenced a number of VA examinations reports dated in October 2012, August 2013, and March 2013, as part of the evidence relied upon in adjudicating the claim.  Review of the Virtual VA and VBMS claims folders reflects that the October 2012 and August 2013 VA examinations focused on the nature and severity of the Veteran bilateral knee and foot disabilities, as well as the nature and etiology of his PTSD.  As such, it appears that the March 2013 VA examination most likely focused on the nature and severity of the low back disorder and despite having reviewed the VA examination reports and treatment records scanned into the Virtual VA and VBMS claims processing systems, the Board has not been able to locate the March 2013 VA examination report.  

The Board notes that records generated by VA facilities that have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Without the March 2013 VA examination report (and any other VA examination focusing on the Veteran's low back disability), the Board is unable to determine whether the Veteran qualifies for a disability rating in excess of 20 percent for his low back disability.  Specifically, the Board is unable to determine what the Veteran's range of motion measurements are, whether he has favorable or unfavorable ankylosis of the spine, and whether he has any neurological impairment associated with his low back disability.  Therefore, as the March 2013 VA examination has a significant bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to retrieve this examination report and associate it with the claims file.  In addition, in light of assertions made by the Veteran in the December 2013 substantive appeal, suggesting that the March 2013 VA examination was not an adequate one, that his low back disability was continuing to worsen, and that he wished to pursue potential options for corrective action for his back disability, the Board finds that the Veteran should be scheduled for another VA examination to assess the extent and severity of his low back disorder.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Request a copy of the March 2013 VA examination, and any other VA examination reports pertaining to the Veteran's lumbar strain, residuals of back injury.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  If any such reports are unavailable, that fact should be annotated in the claims folder.  

2. Request relevant records pertaining to treatment the Veteran has received for his low back disability from the Denver VAMC, from 2014 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  If any such reports are unavailable, that fact should be annotated in the claims folder.  

3. Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected lumbar strain, residuals of back injury.  The claims folder, to include all records on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disorder on the Veteran's ability to obtain and maintain substantially gainful employment.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. After conducting any additional development deemed necessary, readjudicate the claim for a higher rating for a low back disability.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


